Citation Nr: 0100823	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  97-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
April 1943.  

This appeal arises from a November 1996 rating decision of 
the Oakland, California, Department of Veterans Affairs (VA) 
regional office (RO), which denied service connection for 
bilateral hearing loss.  This case was remanded in July 2000, 
to schedule a Travel Board hearing.  

In October 2000, the veteran presented sworn testimony at a 
Travel Board hearing before the undersigned, held at the RO.  

In the veteran's April 1997, notice of disagreement (NOD), 
the veteran raised the issue of entitlement to service 
connection for a heart condition and hypertension.  During 
his October 2000 Travel Board hearing, he raised the issue of 
entitlement to service connection for anemia.  These issues 
are not presently before the Board and are not inextricably 
intertwined with the issue on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, they are 
referred to the RO for appropriate action.  

At the veteran's hearing, he asserted that his VA claim 
number had been changed in 1950.  Review of his claims folder 
reflects that his claim number has been the same since at 
least 1945.  

This case is now ready for appellate review.



FINDING OF FACT

During an October 2000 Travel Board hearing, the veteran 
testified and submitted a written statement indicating that 
he did not want to appeal the denial of his claim of 
entitlement to service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The appeal of the claim for entitlement to service connection 
for bilateral hearing loss has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.204 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw an appeal to the Board by submitting a 
written request to do so at any time before the Board 
promulgates a final decision on the matter in question.  See 
38 C.F.R. § 20.204 (2000).  A valid withdrawal effectively 
creates a situation where there is no longer an allegation of 
an error of fact or law with respect to the determination 
that had been previously appealed.  Consequently, in such an 
instance, dismissal is appropriate.  See 38 U.S.C.A. 
§ 7105(d).  

In the instant case, the record reflects that the veteran 
testified at a Travel Board hearing in October 2000 to the 
effect that he did not appeal a claim for hearing loss and 
that he intended to claim pension.  See transcript, pages 2 
and 3.  He also submitted a written statement to the Board of 
Veterans' Appeals (Board) at that time that he had not 
intended to appeal his claim for entitlement to service 
connection for bilateral hearing loss.  He stated that he had 
not ever wanted to appeal this issue, and that VA appealed 
the issue on its own accord.  Further, he indicated, in 
pertinent part, that he only wanted to reinstate his pension 
benefits.  

His eligibility for nonservice connected pension was granted 
by rating decision of November 1996.  However, the RO 
indicated in a letter of November 1996, that although he was 
entitled to pension benefits, he was not approved because his 
yearly income exceeded the income limits.  That issue was not 
appealed and became final in November 1997.  A compensation 
and pension award indicates that pension has been reinstated 
due to new income information, effective September 1, 2000.

Since the veteran indicated that he was not appealing the 
issue of entitlement to service connection for bilateral 
hearing loss (the only issue presently on appeal), the legal 
effect of such is to create a valid withdrawal and a 
situation where there is no longer an allegation of an error 
of fact or law with respect to the issue that had been 
previously appealed.  Further action by the Board is 
therefore inappropriate since a "controversy" or 
"justiciable issue" on this point no longer exists.  
38 U.S.C.A. § 7105(d).  Consequently, the appeal of the issue 
of entitlement to service connection for bilateral hearing 
loss, is dismissed.  


ORDER

The veteran has withdrawn his claim for entitlement to 
service connection for bilateral hearing loss, and the appeal 
of this issue is, therefore, dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

